Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Arista Power, Inc. 1999 Mt. Read Boulevard Rochester, New York 14615 We hereby consent to the use of our report dated March 31, 2014, in this Registration Statement on Form S-1 relating to the balance sheets of Arista Power, Inc., as of December 31, 2013 and 2012, and the related statements of operations, stockholders' equity (deficit), and cash flows for the years then ended. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern.We also consent to the reference to us under the caption “Experts” in such Registration Statement. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York April 30, 2014
